



Exhibit 10.4
TIME-BASED LTIP UNIT AGREEMENT (2020)
This LTIP Unit Agreement (this “Agreement”), dated as of <GRANT_DT> (the “Grant
Date”), is made by and between Xenia Hotels & Resorts, Inc., a Maryland
corporation (the “Company”), XHR LP, a Delaware limited partnership (the
“Partnership”), and <PARTC_NAME> (the “Participant”).
WHEREAS, the Company, XHR Holding, Inc. and the Partnership maintain the Xenia
Hotels & Resorts, Inc., XHR Holding, Inc. and XHR LP 2015 Incentive Award Plan
(as amended from time to time, the “Plan”);
WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);
WHEREAS, Section 9.7 of the Plan provides for the issuance of LTIP Units to
Eligible Individuals for the performance of services to or for the benefit of
the Partnership in the Eligible Individual’s capacity as a partner of the
Partnership; and
WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company to issue the Award (as defined below) to the
Participant as an inducement to enter into or remain in the service of the
Company, the Partnership or any Subsidiary, and as an additional incentive
during such service, and has advised the Company thereof.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Issuance of Award. Pursuant to the Plan, in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby (a) issues to the Participant an award of <LTIPS_GRANTED>
LTIP Units (the “Award”) and (b) if not already a Partner, admits the
Participant as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan and in the Partnership Agreement. The Partnership and
the Participant acknowledge and agree that the LTIP Units are hereby issued to
the Participant for the performance of services to or for the benefit of the
Partnership in his or her capacity as a Partner or in anticipation of the
Participant becoming a Partner. Upon receipt of the Award, the Participant
shall, automatically and without further action on his or her part, be deemed to
be a party to, signatory of and bound by the Partnership Agreement. At the
request of the Partnership, the Participant shall execute the Partnership
Agreement or a joinder or counterpart signature page thereto. The Participant
acknowledges that the Partnership may from time to time issue or cancel (or
otherwise modify) LTIP Units in accordance with the terms of the Partnership
Agreement. The Award shall have the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption and conversion set forth herein, in the Plan and in the Partnership
Agreement.
2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.
(a)“Cause” means “Cause” as defined in the Participant’s applicable employment
or severance agreement with the Company if such an agreement exists and contains
a definition of Cause, or, if no such agreement exists or such agreement does
not contain a definition of Cause, then Cause means (i) the willful fraud or
material dishonesty of the Participant in connection with the performance of the
Participant’s duties to the


1

















--------------------------------------------------------------------------------





Company, the Partnership or any Subsidiary; (ii) the deliberate or intentional
failure by the Participant to substantially perform the Participant’s duties to
the Company, the Partnership or any Subsidiary (other than the Participant’s
failure resulting from his or her incapacity due to physical or mental illness)
after a written notice is delivered to the Participant by the Company, which
demand specifically identifies the manner in which the Company believes the
Participant has not substantially performed his or her duties; (iii) willful
misconduct by the Participant that is materially detrimental to the reputation,
goodwill or business operations of the Company, the Partnership or any
Subsidiary; (iv) willful disclosure of the Company’s, the Partnership’s or any
Subsidiary’s confidential information or trade secrets; (v) a material breach of
the terms of this Agreement or the Plan; or (vi) the conviction of, or plea of
nolo contendere to a charge of commission of a felony or crime of moral
turpitude by the Participant. For purposes of this definition, no act or failure
to act will be considered “willful,” unless it is done or omitted to be done, by
the Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company, the Partnership or
any Subsidiary.


(b)“Disability” means a disability that qualifies or, had the Participant been a
participant, would qualify the Participant to receive long-term disability
payments under the Company’s group long-term disability insurance plan or
program, as it may be amended from time to time.


(c)“Good Reason” means “Good Reason” as defined in the Participant’s applicable
employment or severance agreement with the Company if such an agreement exists
and contains a definition of Good Reason, or, if no such agreement exists or
such agreement does not contain a definition of Good Reason, then Good Reason
means the occurrence of any of the following events or conditions without the
Participant’s written consent:
(i)
a material diminution in the Participant’s authority, duties or
responsibilities;

(ii)
a material diminution in the Participant’s base salary or target annual bonus
level; and

(iii)
the Participant being required to relocate his or her principal place of
employment with the Company, the Partnership or any Subsidiary (as applicable)
more than 50 miles from his or her principal place of employment immediately
prior to the occurrence of the event constituting Good Reason.

A termination of employment by the Participant shall not be deemed to be for
Good Reason unless (A) the Participant gives the Company written notice
describing the event or events which are the basis for such termination within
sixty (60) days after the event or events occur, (B) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within thirty (30) days of the Company’s receipt of such notice (“Correction
Period”), and (C) the Participant terminates his or her employment no later than
thirty (30) days following the Correction Period.
(d)“Qualifying Termination” means a Termination of Service by reason of (i) the
Participant’s death, (ii) a termination by the Company, the Partnership or any
Subsidiary due to the Participant’s Disability, (iii) a termination by the
Company, the Partnership or any Subsidiary other than for Cause, or (iv) a
termination by the Participant for Good Reason.


(e)“Restrictions” means the exposure to forfeiture set forth in Section 5.






2

















--------------------------------------------------------------------------------





(f)“Service Provider” means an Employee, Consultant or member of the Board, as
applicable.


3.LTIP Units Subject to Partnership Agreement; Transfer Restrictions.
(a)    The Award and the LTIP Units are subject to the terms of the Plan and the
terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, LTIP Units)
set forth in Article 9.02 of the Partnership Agreement. Any permitted transferee
of the Award or LTIP Units shall take such Award or LTIP Units subject to the
terms of the Plan, this Agreement, and the Partnership Agreement. Any such
permitted transferee must, upon the request of the Partnership, agree to be
bound by the Plan, the Partnership Agreement, and this Agreement, and shall
execute the same on request, and must agree to such other waivers, limitations,
and restrictions as the Partnership or the Company may reasonably require. Any
Transfer of the Award or LTIP Units which is not made in compliance with the
Plan, the Partnership Agreement and this Agreement shall be null and void and of
no effect.
(b)    Without the consent of the Administrator (which it may give or withhold
in its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
unvested LTIP Units or any portion of the Award attributable to such unvested
LTIP Units (or any securities into which such unvested LTIP Units are converted
or exchanged), other than by will or pursuant to the laws of descent and
distribution (the “Transfer Restrictions”); provided, however, that the Transfer
Restrictions shall not apply to any Transfer of unvested LTIP Units or of the
Award to the Partnership or the Company.
4.Vesting.
(a)    Time Vesting. Subject to Sections 4(b) and 5 below, the Restrictions set
forth in Section 5 below will lapse and the LTIP Units will vest and become
nonforfeitable in accordance with and subject to the time vesting schedule set
forth on Exhibit A attached hereto, subject to the Participant’s continued
status as a Service Provider through each applicable vesting date.
(b)    Change in Control. Notwithstanding the foregoing, in the event that a
Change in Control occurs and the Participant has not incurred a Termination of
Service prior to such Change in Control, the LTIP Units will vest in full and
become nonforfeitable immediately prior to such Change in Control.
5.Effect of Termination of Service.
(a)    Termination of Service. Subject to Sections 5(b) and 5(c) below, in the
event of the Participant’s Termination of Service for any reason, any and all
LTIP Units that have not vested as of the date of such Termination of Service
(after taking into account any accelerated vesting that occurs in connection
with such termination) will automatically and without any further action be
cancelled and forfeited without payment of any consideration therefor, and the
Participant shall have no further right to or interest in such LTIP Units. No
LTIP Units which have not vested as of the date of the Participant’s Termination
of Service shall thereafter become vested.
(b)    Qualifying Termination. In the event that the Participant incurs a
Qualifying Termination, the LTIP Units will vest in full and become
nonforfeitable upon such Qualifying Termination.
(c)    Qualifying Retirement. In the event that the Participant incurs a
Termination of Service by reason of his or her Qualifying Retirement (under and
as defined in the Company’s Retirement Policy as adopted February 18, 2020 (the
“Retirement Policy”)), all then outstanding LTIP Units that have not vested as
of


3

















--------------------------------------------------------------------------------





the date of such Qualifying Retirement shall be subject to the terms and
conditions set forth in the Retirement Policy.
6.Execution and Return of Documents and Certificates. At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the unvested LTIP Units and the portion of the
Award attributable to the unvested LTIP Units, or to effectuate the transfer or
surrender of such unvested LTIP Units and portion of the Award to the
Partnership.
7.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:
(a)Investment. The Participant is holding the Award and the LTIP Units for the
Participant’s own account, and not for the account of any other Person. The
Participant is holding the Award and the LTIP Units for investment and not with
a view to distribution or resale thereof except in compliance with applicable
laws regulating securities.
(b)Relation to the Partnership. The Participant is presently an executive
officer and employee of, or consultant to, the Partnership, or is otherwise
providing services to or for the benefit of the Partnership, and in such
capacity has become personally familiar with the business of the Partnership.
(c)Access to Information. The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.
(d)Registration. The Participant understands that the LTIP Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the LTIP Units cannot be transferred by the Participant unless such transfer
is registered under the Securities Act or an exemption from such registration is
available. The Partnership has made no agreements, covenants or undertakings
whatsoever to register the transfer of the LTIP Units under the Securities Act.
The Partnership has made no representations, warranties, or covenants whatsoever
as to whether any exemption from the Securities Act, including, without
limitation, any exemption for limited sales in routine brokers’ transactions
pursuant to Rule 144 of the Securities Act, will be available. If an exemption
under Rule 144 is available at all, it will not be available until at least six
(6) months from issuance of the Award and then not unless the terms and
conditions of Rule 144 have been satisfied.
(e)Public Trading. None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.
(f)Tax Advice. The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences. Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal income tax purposes. In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.
Participant hereby further recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units.


4

















--------------------------------------------------------------------------------





The Participant is advised to consult with his or her own tax advisor with
respect to such tax consequences and his or her ownership of the LTIP Units.
8.Capital Account. The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
LTIP Units shall be equal to zero, unless the Participant was a Partner in the
Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the LTIP
Units.


9.Redemption Rights. Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the LTIP
Units shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 8.04 of the
Partnership Agreement within two (2) years of the date of the issuance of such
LTIP Units.


10.Section 83(b) Election. The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the LTIP
Units covered by the Award, and the Partnership hereby consents to the making of
such election(s). In connection with such election, the Participant and the
Participant’s spouse, if applicable, shall promptly provide a copy of such
election to the Partnership. Instructions for completing an election under
Section 83(b) of the Code and a form of election under Section 83(b) of the Code
are attached hereto as Exhibit B. The Participant represents that the
Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility and not the Company’s to timely file an
election under Section 83(b) of the Code (and any comparable state election),
even if the Participant requests that the Company or any representative of the
Company make such filing on the Participant’s behalf. The Participant should
consult his or her tax advisor to determine if there is a comparable election to
file in the state of his or her residence.


11.Ownership Information. The Participant hereby covenants that so long as the
Participant holds any LTIP Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the LTIP Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.


12.Taxes. The Partnership and the Participant intend that (i) the LTIP Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such units not be a taxable event to the Partnership or the Participant as
provided in such revenue procedure, and (iii) the Partnership Agreement, the
Plan and this Agreement be interpreted consistently with such intent. In
furtherance of such intent, effective immediately prior to the issuance of the
LTIP Units, the Partnership may revalue all Partnership assets to their
respective gross fair market values, and make the resulting adjustments to the
“Capital Accounts” (as defined in the Partnership Agreement) of the partners, in
each case as set forth in the Partnership Agreement. The Company, the
Partnership or any Subsidiary may withhold from the Participant’s wages, or
require the Participant to pay to such entity, any applicable withholding or
employment taxes resulting from the issuance of the Award hereunder, from the
vesting or lapse of any restrictions imposed on the Award, or from the ownership
or disposition of the LTIP Units.


13.Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the LTIP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant


5

















--------------------------------------------------------------------------------





agrees that the Partnership shall be entitled to obtain specific performance of
the obligations of the Participant under this Agreement and immediate injunctive
relief in the event any action or proceeding is brought in equity to enforce the
same. The Participant will not urge as a defense that there is an adequate
remedy at law.


14.Restrictive Legends. Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:


“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
will be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for XHR LP (the
“Partnership”) such registration is unnecessary in order for such transfer to
comply with the Securities Act.”


“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Xenia Hotels & Resorts, Inc., XHR Holding, Inc. and XHR LP
2015 Incentive Award Plan and (iii) the Amended and Restated Agreement of
Limited Partnership of XHR LP, in each case, as has been and as may in the
future be amended (or amended and restated) from time to time, and such
securities may not be sold or otherwise transferred except pursuant to the
provisions of such documents.”


15.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the LTIP Units or any similar security of the Company or the
Partnership, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the fourteen (14) days prior to, and during the up to 180-day period
beginning on, the date of the pricing of any public or private debt or equity
securities offering by the Company or the Partnership (except as part of such
offering), if and to the extent requested in writing by the Partnership or the
Company in the case of a non-underwritten public or private offering or if and
to the extent requested in writing by the managing underwriter or underwriters
(or initial purchaser or initial purchasers, as the case may be) and consented
to by the Partnership or the Company, which consent may be given or withheld in
the Partnership’s or the Company’s sole and absolute discretion, in the case of
an underwritten public or private offering (such agreement to be in the form of
a lock-up agreement provided by the Company, the Partnership, managing
underwriter or underwriters, or initial purchaser or purchasers as the case may
be).


16.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of LTIP Units is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.


17.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the


6

















--------------------------------------------------------------------------------





effective date of this Agreement. Notwithstanding any provision of this
Agreement to the contrary, in the event that following the effective date of
this Agreement, the Company or the Partnership determines that the Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
effective date of this Agreement ), the Company or the Partnership may adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company or the Partnership determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 17 shall not create any obligation on the part of the Company, the
Partnership or any Subsidiary to adopt any such amendment, policy or procedure
or take any such other action. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to the Participant under this Agreement
during the six-month period following the Participant’s “separation from
service” to the extent that the Administrator determines that the Participant is
a “specified employee” (each within the meaning of Section 409A of the Code) at
the time of such separation from service and that paying such amounts at the
time or times indicated in this Agreement would be a prohibited distribution
under Code Section 409A(a)(2)(b)(i). If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without being subject to such
additional taxes), the Company shall pay to the Participant in a lump-sum all
amounts that would have otherwise been payable to the Participant during such
six-month period under this Agreement.


18.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause.


19.Miscellaneous.


(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received access to a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)    Clawback. This Award shall be subject to any clawback or recoupment
policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.


(c)    Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company or the Partnership.


(d)    Entire Agreement; Amendments and Waivers. This Agreement, together with
the Plan and the Partnership Agreement, constitutes the entire agreement among
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. In the event that the provisions of such other
agreement or letter conflict or are inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall control. Except as set forth
in Section 17 above, this Agreement may not be amended except in an instrument
in writing signed on behalf of each of the parties hereto


7

















--------------------------------------------------------------------------------





and approved by the Administrator. No amendment, supplement, modification or
waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.


(e)    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 7 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.


(f)    Severability. If for any reason one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.


(g)    Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


(h)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including, without limitation, transfer by .pdf), and each of which shall be
deemed to be an original, but all of which together shall be deemed to be one
and the same instrument.


(i)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
entered into and wholly to be performed within the State of Maryland by Maryland
residents, without regard to any otherwise governing principles of conflicts of
law that would choose the law of any state other than the State of Maryland.


(j)Notices. Any notice to be given by the Participant under the terms of this
Agreement shall be addressed to the Senior Vice President – General Counsel of
the Company at the Company’s address set forth in Exhibit A attached hereto. Any
notice to be given to the Participant shall be addressed to him or her at the
Participant’s then current address on the books and records of the Company. By a
notice given pursuant to this Section 19(j), either party may hereafter
designate a different address for notices to be given to him or her. Any notice
which is required to be given to the Participant shall, if the Participant is
then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 19(j) (and the Company shall be
entitled to rely on any such notice provided to it that it in good faith
believes to be true and correct, with no duty of inquiry). Any notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.


(k)Fractional Units. For purposes of this Agreement, any fractional LTIP Units
that vest or become entitled to distributions pursuant to the Partnership
Agreement will be rounded as determined by the Company or the Partnership;
provided, however, that in no event shall such rounding cause the aggregate
number of LTIP Units that vest or become entitled to such distributions to
exceed the total number of LTIP Units set forth in Section 1 of this Agreement.




8

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


XENIA HOTELS & RESORTS, INC.,
a Maryland corporation




By: __________________________________
Name:    Marcel Verbaas
Title:    Chief Executive Officer




XHR LP,
a Delaware limited partnership
By: XHR GP, Inc., a Delaware corporation
Its: General Partner




By: __________________________________
Name:    Marcel Verbaas
Title:     Chief Executive Officer




The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


____________________________
<PARTC_NAME>


9

















--------------------------------------------------------------------------------






Exhibit A
Vesting Schedule and Notice Address
Vesting Commencement Date: The Grant Date


Vesting Schedule


Vesting Dates
(Anniversaries of Vesting Commencement Date)
 
Percentage of Total Award Vesting
First Anniversary
 
33%
Second Anniversary
 
33%
Third Anniversary
 
34%



Company Address


200 S. Orange Avenue
Suite 2700
Orlando, Florida 32801



















--------------------------------------------------------------------------------


 


Exhibit B


FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS


These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the LTIP Units of XHR LP transferred to you. Please consult with your personal
tax advisor as to whether an election of this nature will be in your best
interests in light of your personal tax situation.


The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. PLEASE ALSO NOTE: If you make the Section 83(b) election, the election
is irrevocable.


Complete all of the Section 83(b) election steps below:


1.
Complete the Section 83(b) election form (sample form follows) and make four (4)
copies of the signed election form. (Your spouse, if any, should also sign the
Section 83(b) election form.)



2.
Prepare a cover letter to the Internal Revenue Service (sample letter included,
following election form).



3.
Send the cover letter with the originally executed Section 83(b) election form
and one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.



It is advisable that you have the package date-stamped at the post office.
Enclose a self-addressed, stamped envelope so that the Internal Revenue Service
may return a date-stamped copy to you. However, your postmarked receipt is your
proof of having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.


4.
One (1) copy must be sent to XHR LP’s legal department for its records.



5.
Retain the Internal Revenue Service file stamped copy (when returned) for your
records.



Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.




11























--------------------------------------------------------------------------------


 


ELECTION PURSUANT TO SECTION 83(B) OF THE INTERNAL REVENUE CODE
The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):
1.    The name, address and taxpayer identification (social security) number of
the undersigned, and the taxable year in which this election is being made, are:
TAXPAYER’S NAME:     

TAXPAYER’S SOCIAL SECURITY NUMBER:     
ADDRESS:     
TAXABLE YEAR:     
The name, address and taxpayer identification (social security) number of the
undersigned’s spouse are (complete if applicable):
SPOUSE’S NAME:     

SPOUSE’S SOCIAL SECURITY NUMBER:     
ADDRESS:     
2.    The property with respect to which the election is made consists of
<LTIPS_GRANTED> LTIP Units (the “Units”) of XHR LP (the “Company”), representing
an interest in the future profits, losses and distributions of the Company.
3.    The date on which the above property was transferred to the undersigned
was <GRANT_DT>.
4.    The above property is subject to the following restrictions: The Units are
subject to forfeiture to the extent unvested upon a termination of service with
the Company under certain circumstances. These restrictions lapse upon the
satisfaction of certain conditions as set forth in an agreement between the
taxpayer and the Company. In addition, the Units are subject to certain transfer
restrictions pursuant to such agreement and the Fourth Amended and Restated
Agreement of Limited Partnership of XHR LP, as amended (or amended and restated)
from time to time, should the taxpayer wish to transfer the Units.
5.    The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.
6.    The amount paid for the above property by the undersigned was $0.
7.    The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of this
election will be furnished to the person for whom the services were performed.
The undersigned is the person performing the services in connection with which
the property was transferred.


Date: _________________
____________________________________
<PARTC_NAME>


The undersigned spouse of the taxpayer joins in this election. (Complete if
applicable.)


Date: _________________


____________________________________
Spouse Name:
















--------------------------------------------------------------------------------

 


VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Internal Revenue Service


______________________________________
[Address where taxpayer files returns]




Re: Election under Section 83(b) of the Internal Revenue Code of 1986


Taxpayer: ___<PARTC_NAME>_____________________________
Taxpayer’s Social Security Number: ___________________________
Taxpayer’s Spouse: _________________________________________
Taxpayer’s Spouse’s Social Security Number: ____________________


Ladies and Gentlemen:


Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.


Very truly yours,


___________________________________
<PARTC_NAME>


Enclosures
cc: XHR LP











